Connor, J.
I concur fully with the opinion of the Court upon which the decision in this case is founded. It doubtless becomes a precedent. It affords assurance to all mothers that they cannot, under the laws of this State be deprived of the custody of their children by adoption proceedings to which they have not consented or to which they have not been made parties to the end that they may be heard before any order is made depriving them of their rights. The decision recognizes that the mother as well as the father has rights to the custody of the child; she cannot be held to have forfeited such rights without a hearing. The court is without jurisdiction to make an order for the adpotion of a child by a stranger until both parents, if living, have consented to the adoption or until the court has found after a hearing, of which due notice has been given to both, that the parents have forfeited their rights to the custody of the child. The mother cannot be held to have forfeited such rights until she has had notice of the proceedings, merely because the father has consented to the adoption; upon this record, it does not appear that either the father or mother of the child was a party of record to the proceeding.
After the court has acquired jurisdiction by a proceeding to which both parents, if living, are parties, with full opportunity to be heard, then the order of adoption will not thereafter be set aside for mere irregularities, especially when the relationship arising from the adop*441tion bas been acquiesced, in by all interested parties and rights growing out of tbe relationship have accrued. No apprehension need be felt that this decision will hereafter be cited as an authority to give .this Court or the mothers of the State trouble.